Lipscomb, J.
The judgment in this case was rendered by -default, and an error was committed by the Clerk in the cal*104culation of interest, making an excess of thirty-seven dollars over what it should have been. The judgment must be corrected ; and the only question is as to which party shall pay the cost. It appears that the defendants in the judgment,, before taking out a writ of error, notified the plaintiff of the error and asked a release, or remittitur, for the excess. This was not done in a way to make it available to the defendants, and the writ of error was sued out. Under such circumstances, we believe the correction of the judgment should be made at the cost of the plaintiff in the Court below, which is accordingly ordered.
Judgment re-formed.